        Case 2:12-cv-00859-LMA-MBN Document 1326 Filed 08/31/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    LASHAWN JONES, ET AL.                                     CIVIL ACTION NO. 12-859

    VERSUS                                                    SECTION I, DIVISION 1

    MARLIN GUSMAN, ET AL.                                     JUDGE LANCE M. AFRICK
                                                              MAGISTRATE JUDGE NORTH


                                             STATUS REPORT

           The City of New Orleans (the “City”) hereby submits a Status Report on the progress of

the Temporary Detention Center (“TDC”) renovation and the construction of Phase III of the

Orleans Justice Center (“OJC”) facility, in response to the Court’s Order of March 18, 2019. 1

           TDC renovations are 100% complete. On August 18, 2020, the City conducted a walk-

through of the building with Director Darnley Hodge, Lead Monitor Margo Frasier, representatives

from the Sheriff’s Office (“OPSO”), Grace/Hebert Architects (“GHC” or the “Architect”), and

Blanchard Mechanical Construction Company (the “Contractor”). Keys have been turned over to

OPSO, and all remaining work items have been completed. 2                The Architect reviewed the

Contractor’s operation and maintenance manual submission and discovered omissions in the

package. The City requested that the Contractor submit those outstanding items and awaits receipt

of same. An official letter of building turnover will be issued to OPSO when the operation and

maintenance manuals are submitted as required.

           The Architect is currently at 75% with the Construction Document (CD) Phase for Phase

III of OJC. The Architect confirmed that two of the three items requested by the Board of Building


1
    Rec. Doc. 1227.
2
    OPSO withdrew additional requested items on August 11, 2020.
     Case 2:12-cv-00859-LMA-MBN Document 1326 Filed 08/31/20 Page 2 of 3



Standard Appeals at its July 16, 2020 meeting have been incorporated into the documents. The

third request (to have New Orleans Fire Department review) will be engaged when the final plans

are submitted. GHC has informed the City it has completed its value engineering exercise, falling

$650,000 below the targeted amount.

        The new construction facility for youthful offenders is now complete, and the facility is

occupied. The Docks project is also complete and has been turned over to OPSO.

        Current costs for the above-mentioned projects are as follows. 3 For Phase III (New Jail

Building), the budgeted amount is $36,000,000. The most recent cost estimate based on GHC’s

design development submission is $49,347,235, which is $13,347,235 over the budgeted amount.

GHC has been directed to value engineer the drawings to the Schematic Design cost estimate

amount of $48,697,235, which is $12,697,235 over the budgeted amount.                         For the TDC

renovations (Buildings #1 & #2), the budgeted amount is $6,500,000. Expenses to date total

$6,273,108. Final change orders are being assembled to reconcile final project costs. For the

Youth Study Center / Juvenile Justice Intervention Center (28-Bed Addition), the budgeted amount

was $18,272,157. This amount includes $17,036,750 in FEMA funds. Final expenses are now

projected to be $18,165,382. For the OPP Docks, the budgeted amount was $5,593,466. This

amount includes $5,252,055 in FEMA funds. Final expenses are now projected to be $5,019,054.

To date, the total budgeted amount for these projects is $66,365,623.

        In an effort to address the City’s growing concerns regarding the Court’s requirement for

the City of New Orleans to build a new Phase III jail building, the City filed a Motion for Relief

from Court Orders of January 25, 2019 (Rec. Doc. 1221) and March 18, 2019 (Rec. Doc. 1227)




3
 See Memorandum by Vincent A. Smith, Director, City of New Orleans Capital Projects Administration, attached
hereto as Exhibit A.


                                                      2
        Case 2:12-cv-00859-LMA-MBN Document 1326 Filed 08/31/20 Page 3 of 3



Regarding Phase III Jail Facility4 on June 29, 2020, which is currently scheduled for hearing on

October 5, 2020. 5



                                            Respectfully submitted,

                                            /s/ Sunni J. LeBeouf
                                            SUNNI J. LEBEOUF (LSBA #28633)
                                            CITY ATTORNEY
                                            Email: sunni.lebeouf@nola.gov
                                            DONESIA D. TURNER (LSBA #23338)
                                            Email: donesia.turner@nola.gov
                                            Sr. Chief Deputy City Attorney
                                            CHURITA H. HANSELL (LSBA #25694)
                                            Chief Deputy City Attorney
                                            Email: chhansell@nola.gov
                                            1300 PERDIDO STREET
                                            CITY HALL - ROOM 5E03
                                            NEW ORLEANS, LOUISIANA 70112
                                            TELEPHONE: (504) 658-9800
                                            FACSIMILE: (504) 658-9868

                                            Counsel for the City of New Orleans




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 31, 2020, a copy of the foregoing was served,

contemporaneously or prior, upon all parties to this proceeding via the court’s CM/ECF system.

                                            /s/ Sunni J. LeBeouf
                                            SUNNI J. LEBEOUF




4
    Rec. Doc. 1281.
5
    Rec. Doc. 1320.


                                               3
